Citation Nr: 0105183	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-20 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 1991) was timely filed.

(The issue of the appropriate evaluation for post-traumatic 
stress disorder (PTSD) from December 10, 1996, is the subject 
of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to March 
1958.

In June 2000, the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (the AOJ) informed the veteran that his 
application for RH insurance had been denied because such 
application had not been timely filed.  


FINDINGS OF FACT

1.  In a March 1997 rating action, service connection was 
granted for PTSD and a 50 percent rating was assigned.  The 
veteran was notified of that award in April 1997.  This grant 
represents the veteran's most recent award of service 
connection.

2.  In June 2000, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran has been competent at all times since April 
1997. 


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a November 1958 rating action, service connection was 
granted for residuals of a missile wound to the right axilla 
and brachial plexus paralysis, rated as 30 percent and 20 
percent disabling, respectively, effective from April 1, 
1958.  

The veteran was most recently granted service connection in a 
March 1997 decision, when the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
granted service connection and assigned a 50 percent rating 
for PTSD, effective from December 10, 1996.  The RO informed 
the veteran of the award in a letter dated April 4, 1997.  

The veteran filed an application for Service Disabled 
Veterans' (RH) under 38 U.S.C.A. § 1922(a) in June 2000.  
Later that same month, the AOJ notified the veteran that his 
application for RH insurance was untimely, therefore, his 
application for insurance was not approved.  

The veteran contends that he was not made aware of a 
delimiting date for applying for RH insurance.  

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran is 
eligible to apply for and receive RH insurance after 
discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within two years from the 
date service connection for such disability is determined.  

In the present case, the veteran's most recent grant of 
service connection, with a compensable rating, occurred in 
March 1997 when the RO granted service connection for PTSD.  
The RO informed the veteran of the award in an April 1997 
letter.  

The veteran's application for insurance was received in June 
2000, more than two years after April 1997 notice from the RO 
regarding the grant of service connection for PTSD.  The only 
statutorily recognized exception to the application deadline 
relates to the veteran's competency; if an applicant is shown 
by the evidence to have been mentally incompetent during any 
part of the eligibility period, an application for insurance 
may be filed within two years after a legal guardian is 
appointed, or within two years after the removal of such 
mental incompetency.  38 U.S.C.A. § 1922.  

There is no evidence of record that this veteran was 
incompetent at any time between April 1997 and April 1999, 
when he would have been eligible to apply for RH insurance.  
Furthermore, the veteran has not contended that he was 
incompetent at any time.  Although service connection is in 
effect for a psychiatric disability, that impairment does not 
equate to mental incompetency within the meaning of the 
applicable regulations.  38 C.F.R. § 3.353 (2000).  
Therefore, the statutory exception for incompetency is not 
applicable in this case.  

The veteran contends that he was not notified of the need to 
file his application for RO insurance within a certain time 
period.  Even accepting that assertion as true, such a 
failure by VA does not toll the statutory application period.  
The regulatory provision of 38 U.S.C.A. § 1922(a) does not 
impose any notification requirement upon the Government.  See 
Saunders v. Brown, 4 Vet. App. 320 (1993).  While VA makes 
every effort to advise veterans of their potential 
eligibility for benefits, the vast array of benefits makes it 
impossible for VA to inform every veteran or person of every 
possible potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges to which he may be entitled, including eligibility 
to apply for RH insurance as a result of his 1997 award of 
service connection for PTSD.  See Hill v. Derwinski, 2 Vet. 
App. 451 (1991).

Thus, the Board finds that the veteran has not demonstrated 
that the statutory period of eligibility to apply for RH 
insurance was tolled or that his June 2000 application was 
timely.  Inasmuch as the veteran did not file an application 
for RH insurance within the requisite time period, 
entitlement to RH insurance must be denied.  38 U.S.C.A. 
§ 1922(a).  The record in this case does not provide an 
approximate balance of positive and negative evidence such as 
to warrant application of the benefit of the doubt.  
38 U.S.C.A. § 5107(a).  

Of course, as the AOJ noted in their June 2000 correspondence 
to the veteran, should he receive service connection for a 
disorder not currently service connected, such as, for 
example, a tender and painful gunshot wound scar, he may 
reapply for RH insurance benefits after being so service 
connected.


ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

